Citation Nr: 1436047	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder as due to a service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	R. Michael Perez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 1979, August 1980 to August 1984, and from December 1988 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this claim in August 2010.  The Board then denied the claim in a May 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In response, the CAVC issued a September 2013 Memorandum Decision, which set aside the May 2011 Board decision denying service connection for a back condition secondary to service-connected knee conditions and remanded the Veteran's claim to the Board for reconsideration.  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local RO.  A transcript of that hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board finds that further development is needed to achieve substantial compliance with the CAVC and Board remand directives.  Consequently, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a back disorder secondary to his service-connected bilateral knee disability.  

The Board denied the Veteran's claim in May 2011.  In the September 2013 Memorandum Decision, the Court found that in rendering its May 2011 decision, the Board relied upon an inadequate medical examination to deny the Veteran's claim for a back disorder as secondary to his service-connected bilateral knee disability.  Specifically, the Court found:

[The October 2010 VA examiner] offered no medical reasoning to support his bare conclusion that [the Veteran's] service-connected knee conditions did not aggravate his back condition.  The medical articles cited and his discussion of the veteran's case concerned the cause of degenerative disc disease.  [The examiner] did not address how any of the articles or any of the evidence weighed against [the Veteran's] antalgic gait or abnormal weight-bearing posture having aggravated the lower back condition, whatever its ultimate cause may have been.

The Court concluded that there was no reasoned medical explanation for the examiner's conclusion that the Veteran's service-connected knee conditions did not aggravate the Veteran's back condition.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.

As such, the Veteran must be provided with a new VA examination that considers whether the Veteran's antalgic gait or abnormal weight-bearing posture has aggravated his lower back condition.  The examiner should also provide an opinion as to whether the Veteran's reported falls caused or aggravated his back condition.  The examiner must provide a reasoned medical explanation to support his or her conclusions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine whether his claimed back condition is due to or aggravated by his service-connected bilateral knee disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should offer an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's back condition is caused by or aggravated by his service-connected bilateral knee disability.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and medical evidence.  The examiner should specifically address whether the Veteran's antalgic gait or abnormal weight-bearing posture caused or aggravated his back condition, and whether the Veteran's reported falls due to his bilateral knee disability caused or aggravated his back condition.  The examiner should also address whether any knee-related mechanical factors caused or aggravated the Veteran's back condition.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



